Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 7, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 51227-1-II

                                Respondent,

        v.

 JOSEPH RUSSELL JOHNSON,                                      UNPUBLISHED OPINION

                                Appellant.

       JOHANSON, J. — A jury convicted Joseph Russell Johnson of bail jumping. Johnson

appeals his conviction and asserts that the evidence was insufficient to support an essential element

of bail jumping—that he knowingly failed to appear at his pretrial conference. We disagree and

affirm Johnson’s bail jumping conviction.

                                              FACTS

       In December 2016, the State charged Johnson with second degree identity theft and third

degree theft. At his arraignment, the trial court scheduled a pretrial conference for December 22

and released Johnson on his personal recognizance. In August 2017, the State filed an amended

information that added a bail jumping charge. After a suppression hearing, the trial court dismissed
No. 51227-1-II


the identity theft and theft charges, and the case proceeded to a jury trial on the bail jumping charge

alone.

         The remaining facts are taken from the State’s sole witness’s testimony and exhibits

admitted at trial. The prosecuting attorney that handled Johnson’s arraignment and pretrial

conference testified about the trial court’s general practices and court orders that Johnson signed.

The prosecutor explained that he had previously appeared before Johnson’s arraignment judge

“[p]robably eight or nine times” and that the judge always “read[s]” the dates listed on the

scheduling orders that defendants are required to appear on. 2 Verbatim Transcript of Proceedings

(VTP) at 149. Further, Johnson’s defense attorney’s general practice was to give copies of signed

court orders to his clients. The prosecutor could not recall an instance when scheduled appearance

dates were not read or copies of court orders were not given to defendants, although he

acknowledged that he did not remember specifically if either happened at Johnson’s arraignment.

         Johnson’s scheduling order required him to appear on December 22 at 1:00          PM   for his

pretrial conference. The scheduling order stated that Johnson “shall be present at the[ ] hearing.”

Ex. 3 at 1. The order instructed Johnson to report to the courtroom listed and that failure to appear

would result in a warrant being issued for his arrest.

         Johnson did not sign the scheduling order directly. Instead, he signed a signature pad with

a stylus pen, and his signature was then exported from the signature pad to his scheduling order.

Johnson did not have a chance to read or review the scheduling order before signing. At the pretrial

conference, the prosecutor polled the gallery for attendance at 12:55             PM,   and the court

commissioner polled the gallery again at 3:58 PM at the end of the calendar. Finding that Johnson

failed to appear, the trial court entered an order authorizing a warrant for his arrest.


                                                   2
No. 51227-1-II


       Johnson did not testify, and the defense did not call any witnesses. The jury convicted

Johnson of bail jumping. Johnson appeals.

                                            ANALYSIS

       Johnson raises two arguments for why the evidence is insufficient to prove that he

knowingly failed to appear for his pretrial conference. First, he argues that the lack of evidence

that Johnson’s orders were read or that he received copies of the orders should outweigh the

evidence of the court’s general practices.1 Second, he argues that his signature on his scheduling

order does not constitute notice because he signed a signature pad and not the court order itself.

We hold that the evidence is sufficient to prove Johnson knowingly failed to appear.

       We review challenges to the sufficiency of the evidence de novo. State v. Rich, 184 Wash. 2d
897, 903, 365 P.3d 746 (2016). The State has the burden of proving all of the elements of a crime

beyond a reasonable doubt. Rich, 184 Wash. 2d at 903. When reviewing a claim of insufficient

evidence, we ask whether a rational trier of fact could find that all of the crime’s essential elements

were proven beyond a reasonable doubt. Rich, 184 Wash. 2d at 903.

       We view the evidence in the light most favorable to the State. Rich, 184 Wash. 2d at 903.

And the defendant admits the truth of the State’s evidence and all reasonable inferences that arise




1
  Johnson briefly argues that the prosecutor’s testimony about “eight or nine times” was
insufficient to establish a habit or general practice. Br. of Appellant at 6. We decline to address
this argument, which is unsupported by citation to legal authority. See Cowiche Canyon
Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).
                                                  3
No. 51227-1-II


therefrom.     State v. Cardenas-Flores, 189 Wash. 2d 243, 265, 401 P.3d 19 (2017).               Both

circumstantial and direct evidence are considered equally reliable. Cardenas-Flores, 189 Wash. 2d

at 266.

          The essential elements of bail jumping are that the defendant “‘(1) was held for, charged

with, or convicted of a particular crime; (2) was released by court order or admitted to bail with

the requirement of a subsequent personal appearance; and, (3) knowingly failed to appear as

required.’” State v. Williams, 162 Wash. 2d 177, 183-84, 170 P.3d 30 (2007) (emphasis omitted)

(quoting State v. Pope, 100 Wash. App. 624, 627, 999 P.2d 51 (2000)). In order to meet the

knowledge requirement of bail jumping, the State must prove that a defendant has been given

notice to appear at his required court dates. State v. Cardwell, 155 Wash. App. 41, 47, 226 P.3d 243

(2010), modified on remand on other grounds, 166 Wash. App. 1011 (2012).

          Johnson challenges only the “knowledge” element of bail jumping. But there is sufficient

evidence to support this element beyond a reasonable doubt. The prosecutor testified that the judge

presiding over Johnson’s arraignment always “read[s]” the orders for scheduled appearances and

that Johnson’s defense attorney “is good about” providing copies of the court orders to his clients.

2 VTP at 149-52. Although the prosecutor did not have a direct recollection of either happening

in Johnson’s case, he stated that he could not recall a time when either did not occur.

          The prosecutor’s testimony, when viewed in the light most favorable to the State, creates

a reasonable inference that Johnson was read the dates of his scheduled appearance and was given

a copy of his scheduling orders. See Cardenas-Flores, 189 Wash. 2d at 266. On the basis of the

prosecutor’s testimony, a rational trier of fact could find that Johnson had notice of his scheduled




                                                  4
No. 51227-1-II


pretrial conference, thereby satisfying the knowledge requirement of bail jumping. See Rich, 184
Wash. 2d at 903.

       Additionally, Johnson argues that his signature on his scheduling orders does not constitute

notice given the fact that he signed only a signature pad and not the order itself. Although true,

this argument overlooks the circumstantial evidence that the judge’s general practice was to read

the scheduling order to the defendant and the defense counsel’s general practice was to provide

copies of the signed orders to the defendant.

       Johnson relies on Cardwell, a case in which there was insufficient evidence that the

defendant knew that he had a scheduled appearance because his notice was mailed and never

reached him. 155 Wash. App. at 47. Cardwell is distinguishable. Here, the prosecutor’s testimony

about the judge’s and defense counsel’s general practices is sufficient evidence of Johnson’s

knowledge of his scheduled pretrial conference.       Thus, Johnson’s reliance on Cardwell is

misplaced.

                                         CONCLUSION

       The prosecutor’s testimony, when considered in the light most favorable to the State, is

circumstantial evidence that would allow a rational trier of fact to find that Johnson knowingly

failed to appear at his pretrial conference. Thus, Johnson’s challenge to the sufficiency of the

evidence fails.




                                                5
No. 51227-1-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
 We concur:



 WORSWICK, J.




 MAXA, C.J.




                                                6